UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6992



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CR-95-72-H)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John    Wesley Faircloth seeks to appeal the district court’s

order   denying   his   motion   for   reduction     of   sentence    under   18

U.S.C.A. § 3582(c)(2) (2000).          We dismiss the appeal for lack of

jurisdiction.

      In criminal matters, the defendant must file his notice of

appeal within ten days of the entry of judgment. Fed. R. App. P.

4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000).     With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.           Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

      The district court entered its order on February 17, 2003; the

ten-day appeal period expired on March 3, 2003. Faircloth’s notice

of appeal was postmarked May 27, 2003, and received by the district

court on May 29, 2003, well beyond the expiration of the ten-day

appeal period and thirty-day excusable neglect period.

      Accordingly, we dismiss the appeal for lack of jurisdiction.

We   dispense    with   oral   argument    because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED


                                       2